Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    898
    687
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    635
    media_image2.png
    Greyscale

	None of the prior art references disclose the claimed radiation-sensitive resin composition having the first compound represented by formula (1) as recited above.
	The prior art of record lacks the claimed first compound of formula (1) wherein there is a leaving group on Ar3 that generates and acid upon irradiation with a radioactive ray.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KANDA et al (20060008736) disclose a positive resist composition wherein the base nitrogen-containing compounds disclose a diphenyl imidazole which lacks a leaving group.
HATAKEYAMA et al (2006/0147836) report basic compounds having a cyclic structure with functional side groups, however the reference lacks the claimed compound of formula (1).
TAKIZAWA et al (10,031,419) disclose a basic compound of the following structure which lacks a leaving group in column 315, lines 60-65, shown below:

    PNG
    media_image3.png
    171
    368
    media_image3.png
    Greyscale

Because none of the prior art references anticipate or render obvious the claimed invention, claims 1, 2, 5-7, 10, 12, 15, and 19-30 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
February 3, 2022